DETAILED ACTION
1.	This office action is in response to the amendment dated August 16, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3.	Claims 1, 15, 16, 20, 27-32, 34, and 35 are currently amended.
Claims 2, 3, 5, 7-10, 14, 17, 18, and 22-26 are canceled.
Claims 4, 6, 11-13, 19, 21, and 33 are as previously presented.
Therefore, claims 1, 4, 6, 11-13, 15, 16, 19-21, and 27-35 are currently pending.

Response to Amendment
In response to the filed claim amendments, the objections to the claims and rejections under 35 U.S.C. 112 are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 11, 13, 15, 16, 19, 20, 27, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chiavola (US Patent #7,690,858) in view of Jacobs (US Patent #7,841,269).
As to claim 1, Chiavola teaches a deployable safety zone system (Column 1, Lines 20-25) comprising: 
a vehicle (Column 2, Lines 57-58 teach a fuel truck);
a tank of the vehicle (Column 2, Lines 59-60 teach a tanker portion of the fuel truck);
a first arm operably engaged with the tank (Column 3, Lines 8-16 teach attaching the barrier to the frame of the tanker portion; Figure 1, Items 40); wherein the first arm includes a first end and a second end defining a length therebetween (Figure 1, Item 40; Figures 3 and 4; Column 3, Lines 36-40); wherein the first arm is pivotable about a pivot axis (Figures 2, 4, and 5; Column 3, Lines 41-58); wherein at least a part of the first end of the first arm is coplanar with the pivot axis in a direction of the length of the first arm (Figures 3 and 4, Item 40);
wherein the first arm is positioned below the tank when the first arm is in the stored position (Figures 1 and 2; Column 3, Lines 8-16); and wherein the first arm and the vehicle are configured to define a safety zone relative to the tank (Column 1, Lines 20-25; Figure 1).  
However, Chiavola does not explicitly teach a cantilevered first arm that is pivotable between a stored position and an operating position.
In the field of deployable barriers, Jacobs teaches a cantilevered first arm (Column 8, Lines 51-67 teach a pivoting front barrier; Figures 1, 9, and 10) that is pivotable between a stored position (Figures 3 and 6) and an operating position (Figures 4 and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the cantilevered structure of Jacobs because the cantilevered structure yields the predictable result of decreasing movable parts that require maintenance or could have a reduced lifespan while still providing a strong and sturdy support for the arms as evidenced by the barriers of Jacobs operating as rams against other vehicles (Column 6, Lines 1-4).
As to claim 4, depending from the deployable safety zone system of claim 1, Chiavola teaches the system further comprising: 
a first end of the tank; and 
a second end of the tank; wherein the cantilevered first arm and cantilevered the second arm are disposed between the first end and the second end of the tank (Figure 1).  
As to claim 6, depending from the deployable safety zone system of claim 1, Chiavola teaches wherein the first arm and the second arm are at least one of rotatably and slidably engaged with the tank (Figure 5; Column 3, Lines 42-58 teaches a rotatable connection).  
As to claim 11, depending from the deployable safety zone system of claim 1, Chiavola does not explicitly teach the system further comprising: 
a light source provided on at least one of the cantilevered first arm and the tank; wherein the light source emits light to illuminate the safety zone.
In the field of deployable barriers, Jacobs teaches the system further comprising: 
a light source provided on at least one of the cantilevered first arm and the tank; wherein the light source emits light to illuminate the safety zone (Column 8, Lines 51-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the lighting of Jacobs because Jacobs recognizes warning individuals who may be coming in harm’s way (Column 10, Lines 25-30) and that lights operate as a warning (Column 5, Lines 54-56).
As to claim 13, depending from the deployable safety zone system of claim 1, Chiavola does not explicitly teach the system further comprising: 
a flashing light mechanism provided on the cantilevered first arm. 
In the field of deployable barriers, Jacobs teaches a flashing light mechanism provided on the cantilevered first arm (Column 8, Lines 51-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the flashing of Jacobs because Jacobs recognizes warning individuals who may be coming in harm’s way (Column 10, Lines 25-30) and that flashing lights operate as a warning (Column 5, Lines 54-56).
As to claim 15, depending from the deployable safety zone system of claim 1, Chiavola teaches the system comprising: 
a fuel nozzle assembly (Figure 1, Items 20; Column 2, Lines 57-67); and
a second arm operably engaged with the vehicle tank above the fuel nozzle assembly (Figure 1 shows two arms 40 which are both supported by the portion of the tanker that runs above fuel nozzle assembly 20; Column 3, Lines 8-16).
As to claim 16, Chiavola teaches a method (Column 2, Lines 1-8 refer to a method) for creating a deployable safety zone (Column 1, Lines 20-25) comprising: 
operably engaging a first arm with a tank of a vehicle (Column 3, Lines 8-16 teach attaching the barrier to the frame of the fuel tanker; Figure 1, Items 40); wherein the first arm includes a first end and a second end defining a length therebetween (Figure 1, Item 40; Figures 3 and 4; Column 3, Lines 36-40); wherein the first arm is pivotable about a pivot axis (Figures 2, 4, and 5; Column 3, Lines 41-58); 
storing the first arm in a stored position below the tank (Figure 2 shows an unspooled arm; Column 2, Lines 32-33; Column 3, Lines 8-16)3storingstoring; wherein when the first arm is in the stored position, at least a part of the first end of the first arm is coplanar with the pivot axis in a direction of the length of the first arm (Figures 3 and 4, Item 40); and 
moving the first arm to create a safety zone between the first arm and the vehicle (Column 1, Lines 20-25; Column 3, Lines 36-40; Figure 1).  
However, Chiavola does not explicitly teach a cantilevered first arm that is pivotable between a stored position and an operating position.
In the field of deployable barriers, Jacobs teaches a cantilevered first arm (Column 8, Lines 51-67 teach a pivoting front barrier; Figures 1, 9, and 10) that is pivotable between a stored position (Figures 3 and 6) and an operating position (Figures 4 and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the cantilevered structure of Jacobs because the cantilevered structure yields the predictable result of decreasing movable parts that require maintenance or could have a reduced lifespan while still providing a strong and sturdy support for the arms as evidenced by the barriers of Jacobs operating as rams against other vehicles (Column 6, Lines 1-4).
As to claim 19, depending from the method for creating a deployable safety zone of claim 16, Chiavola does not explicitly teach the method further comprising: 
operably engaging a light source with at least one of the cantilevered first arm and the tank; 
emitting light from the light source; and
illuminating the safety zone with the emitted light.  
In the field of deployable barriers, Jacobs teaches the method further comprising: 
operably engaging a light source with at least one of the cantilevered first arm and the tank; 
emitting light from the light source; and
illuminating the safety zone with the emitted light (Column 8, Lines 51-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the lighting of Jacobs because Jacobs recognizes warning individuals who may be coming in harm’s way (Column 10, Lines 25-30) and that lights operate as a warning (Column 5, Lines 54-56).
As to claim 20, depending from the method for creating a deployable safety zone of claim 16, Chiavola teaches the method further comprising: 
operably engaging a second arm with the tank above a fuel nozzle assembly of the vehicle (Figure 1 shows two arms 40 which are both supported by the portion of the tanker that runs above fuel nozzle assembly 20; Column 3, Lines 8-16).  
As to claim 27, depending from the deployable safety zone system of claim 1, Chiavola teaches wherein when the cantilevered first arm is in the operating position, at least a part of the first end of the cantilevered first arm is coplanar with the pivot axis in a direction of the length of the cantilevered first arm (Figures 1 and 3).
As to claim 30, depending from the method for creating a deployable safety zone of claim 16, Chiavola teaches the method further comprising: 
moving the first arm from the stored position to an operating position; wherein when the first arm is in the operating position, at least a part of the first end of the first arm is coplanar with the pivot axis in a direction of the length of the first arm (Figures 1 and 3; Column 3, Lines 36-40). However, Chiavola does not explicitly teach a cantilevered first arm.
In the field of deployable barriers, Jacobs teaches a cantilevered first arm (Column 8, Lines 51-67 teach a pivoting front barrier; Figures 1, 9, and 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the cantilevered structure of Jacobs because the cantilevered structure yields the predictable result of decreasing movable parts that require maintenance or could have a reduced lifespan while still providing a strong and sturdy support for the arms as evidenced by the barriers of Jacobs operating as rams against other vehicles (Column 6, Lines 1-4).
As to claim 33, depending from the method for creating a deployable safety zone of claim 16, Chiavola does not explicitly teach the method further comprising: 
operably engaging a flashing light mechanism with the cantilevered first arm.
In the field of deployable barriers, Jacobs teaches the method further comprising: operably engaging a flashing light mechanism with the cantilevered first arm (Column 8, Lines 51-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Means with the flashing of Jacobs because Jacobs recognizes warning individuals who may be coming in harm’s way (Column 10, Lines 25-30) and that flashing lights operate as a warning (Column 5, Lines 54-56).

Claims 12, 21, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chiavola (US Patent #7,690,858) in view of Jacobs (US Patent #7,841,269) as applied to claims 1 and 16 above, and further in view of  Wilson (US Patent #8,740,267).
As to claim 12, depending from the deployable safety zone system of claim 1, Chiavola does not explicitly teach the system further comprising: 
a reflective mechanism provided on at least one of the cantilevered first arm and the cantilevered second arm.
In the field of deployable truck barriers, Wilson teaches the system further comprising: 
a reflective mechanism provided on the cantilevered first arm (Column 1, Lines 62-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the reflective mechanism of Wilson because Wilson recognizes that motorists may not see cones (Column 1, Lines 6-13) and provides for reflective elements as a proposed solution for addressing visibility concerns (Column 3, Lines 41-43 teach a barrier that is clearly visible).
As to claim 21, depending from the method for creating a deployable safety zone of claim 16, Chiavola does not explicitly teach the method further comprising: 
reflecting light via a reflecting mechanism on the cantilevered first arm.
In the field of deployable truck barriers, Wilson teaches the system further comprising: 
a reflective mechanism provided on the cantilevered first arm (Column 1, Lines 62-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the reflective mechanism of Wilson because Wilson recognizes that motorists may not see cones (Column 1, Lines 6-13) and provides for reflective elements as a proposed solution for addressing visibility concerns (Column 3, Lines 41-43 teach a barrier that is clearly visible).
 As to claim 35, depending from the method for creating a deployable safety zone of claim 16, Chiavola teaches the method further comprising: 
positioning the first arm above all wheel assemblies of the vehicle (Figure 1; Column 3, Lines 8-16 teach attaching the barrier to the frame of the tanker portion). However, Chiavola does not explicitly teach the first arm is entirely above all of the wheel assemblies.
In the field of deployable truck barriers, Wilson teaches the first arm is entirely above all of the wheel assemblies (Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the location of Wilson because this yields the predictable result of increasing convenience and life expectancy of the vehicle system by permitting unimpeded access to the wheels for maintenance and repair purposes.

Claims 28, 29, 31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chiavola (US Patent #8,740,267) in view of Jacobs (US Patent #7,841,269) as applied to claims 15 and 20 above, and further in view of Englander (US Patent #8,075,169).
As to claim 28, depending from the deployable safety zone system of claim 15, Chiavola does not explicitly teach the system further comprising: 
a stored position of the second arm; wherein when the second arm is in the stored position, the second arm extends over at least a portion of the fuel nozzle assembly. 
In the field of vehicle external lighting, Englander teaches a stored position of the second arm (Column 9, Lines 5-7 teach channels mounted to the bus; Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Chiavola with the channel of Englander such that when the second arm is in the stored position, the second arm extends over at least a portion of the fuel nozzle assembly because the channel allows light strips to be easily serviced, repaired, or replaced (Column 9, Lines 5-7) for proper illumination which provides safety for those around a vehicle (Column 1, Lines 19-23).
As to claim 29, depending from the deployable safety zone system of claim 15, Chiavola does not explicitly teach the system further comprising: 
a light source operably engaged with the second arm.  
In the field of vehicle external lighting, Englander teaches a light source operably engaged with the second arm (Column 3, Lines 44-55 teach lighting strips on the side of a vehicle; Column 9, Lines 5-7 teach strips removable mounted in channels mounted to the bus; Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Chiavola with the lighting of Englander because light sources provides proper illumination which provides safety for those around a vehicle (Column 1, Lines 19-23) and the LEDs of Englander reduce cost and maintenance (Column 3, Lines 44-55).
As to claim 31, depending from the method for creating a deployable safety zone of claim 20, Chiavola does not explicitly teach the method further comprising: 
operably engaging a light source with the second arm; 
emitting light from the light source; and 
illuminating the fuel nozzle assembly with the emitted light.  
In the field of vehicle external lighting, Englander teaches operably engaging a light source with the second arm (Column 3, Lines 44-55 teach lighting strips on the side of a vehicle; Column 9, Lines 5-7 teach strips removable mounted in channels mounted to the bus; Figure 3) and emitting light from the light source (Column 3, Line 44 – Column 4, Line 9 teaches providing light). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Chiavola with the lighting of Englander to illuminate the fuel nozzle assembly with the emitted light because light sources provides proper illumination which provides safety for those around a vehicle (Column 1, Lines 19-23) and the LEDs of Englander reduce cost and maintenance (Column 3, Lines 44-55).
As to claim 32, depending from the method for creating a deployable safety zone of claim 20, Chiavola does not explicitly teach the method further comprising: 
5storing the second arm in a stored position such that the second arm extends over at least a portion of the fuel nozzle assembly.  
In the field of vehicle external lighting, Englander teaches storing the second arm in a stored position (Column 9, Lines 5-7 teach channels mounted to the bus; Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Chiavola with the channel of Englander such that the second arm extends over at least a portion of the fuel nozzle assembly because the channel allows light strips to be easily serviced, repaired, or replaced (Column 9, Lines 5-7) for proper illumination which provides safety for those around a vehicle (Column 1, Lines 19-23).
As to claim 34, depending from the method for creating a deployable safety zone of claim 16, Chiavola teaches the method further comprising: 
operably engaging a second arm with the tank (Figure 1, Items 40).
Chiavola does not explicitly teach operably engaging a third arm with the tank; operably engaging a light source with the cantilevered first arm, the cantilevered second arm, and the third arm; emitting light from the light source on the cantilevered first arm, the cantilevered second arm, and the third arm; and illuminating at least a portion of a fuel nozzle assembly with the emitted light from the cantilevered first arm, the cantilevered second arm, and the third arm.
In the field of deployable barriers, Jacobs teaches operably engaging a light source with the cantilevered first arm and the cantilevered second arm; and emitting light from the light source on the cantilevered first arm and the cantilevered second arm (Column 8, Lines 51-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the lighting of Jacobs because Jacobs recognizes warning individuals who may be coming in harm’s way (Column 10, Lines 25-30) and that lights operate as a warning (Column 5, Lines 54-56). However, Chiavola does not render obvious operably engaging a third arm with the tank; operably engaging a light source with the third arm; emitting light from the light source on the third arm; and illuminating at least a portion of a fuel nozzle assembly with the emitted light from the cantilevered first arm, the cantilevered second arm, and the third arm.
In the field of vehicle external lighting, Englander teaches operably engaging a third arm with the tank (Column 9, Lines 5-7 teach channels mounted to the bus; Figure 3);
operably engaging a light source with the third arm (Column 3, Lines 44-55 teach lighting strips on the side of a vehicle; Column 9, Lines 5-7 teach strips removable mounted in channels mounted to the bus; Figure 3); and
emitting light from the third arm (Column 3, Line 44 – Column 4, Line 9 teaches providing light). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Chiavola with the lighting of Englander to illuminate at least a portion of a fuel nozzle assembly with the emitted light because light sources provides proper illumination which provides safety for those around a vehicle (Column 1, Lines 19-23) and the LEDs of Englander reduce cost and maintenance (Column 3, Lines 44-55).

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive.
The applicant argues, on pages 8-14 of the filed response, that Chiavola in view of Jacobs does not render obvious the claimed invention. Specifically, on pages 8-11, the applicant argues that Chiavola in view of Jacobs does not render obvious a cantilevered arm because the arm of Jacobs is supported in two spaced apart locations. Further, on pages 11-13, the applicant argues the motivation to combine prior art references and that Jacobs does not teach the amended subject matter. Finally, on pages 13-14, the applicant argues that the dependent claims are in condition for allowance since they depend from an allowable independent claim. The examiner respectfully disagrees.
As to the applicant’s arguments on pages 8-11 that Jacobs is not a cantilevered arm, one of ordinary skill in the art at the time the claimed invention was made would recognize that there are many types of cantilevers, including a braced cantilever which is similar to the teaching of Jacobs as a brace extends between a first end and a spaced apart portion of the cantilevered arm. Therefore, the arm of Jacobs does qualify as a cantilevered arm. Further, the claim does not explicitly limit the arm to a single point of support. Therefore, Jacobs teaches the claimed subject matter as relied upon in the rejection above.
In response to applicant's argument that movable parts are increased if Jacobs is combined with Chiavola, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, modifying the spooled, extendable arm of Chiavola with the rigid, cantilevered arm of Jacobs yields the predictable result of not requiring a spool or piece of fixed material to connect with the extendable arm to maintain its position when in operation.
Further, in response to the applicant’s arguments that Jacobs does not teach the amended subject matter, the office action does not rely on the teaching of Jacobs for this limitation. Therefore, this argument is moot.
Finally, with respect to the applicant’s arguments on pages 13-14 regarding the dependent claims, given that the rejection of the independent claims are maintained and that there is no further argument toward the dependent claims, these claims remain properly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN W SHERWIN/Primary Examiner, Art Unit 2688